Citation Nr: 1312527	
Decision Date: 04/16/13    Archive Date: 05/02/13

DOCKET NO.  10-42 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen the Veteran's claim of entitlement to service connection for a right shoulder disability, to include as secondary to service-connected disabilities of the knees.

2.  Whether new and material evidence has been received sufficient to reopen the Veteran's claim of entitlement to service connection for a back disability.

3.  Entitlement to service connection for a right shoulder disability, to include as secondary to service-connected disabilities of the knees.  

4.  Entitlement to service connection for a back disability, to include as secondary to service-connected disabilities of the knees.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to May 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 and May 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In November 2012, the Veteran presented testimony before the undersigned Veterans Law Judge in a videoconference hearing.  A copy of the transcript has been associated with the claims folder.

Additionally, the above-referenced May 2009 rating decision denied the Veteran's claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  The Veteran thereafter perfected an appeal as to this issue in October 2010.  However, in an April 2012 rating decision, the Veteran was awarded a 70 percent disability rating for service-connected depressive disorder, not otherwise specified (NOS), effective March 22, 2012.  As a result of this newly assigned disability rating, the Veteran's combined disability rating became 100 percent.  The RO stated in the April 2012 rating decision that this rendered moot the TDIU issues.  However, in Bradley v. Peake, 22 Vet. App. 280, 293-94 (2008), the Court of Appeals for Veterans Claims found that although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation (SMC). The Court subsequently declared that if a Veteran were awarded a TDIU (or by analogy in this case a schedular 100 percent rating) based on multiple underlying disabilities and then later receives a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, the order of the awards was not relevant to the inquiry as to whether any of the disabilities alone would render the Veteran unemployable and thus entitled to a TDIU rating based on that condition alone.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2010).  As such, pursuant to Bradley and Buie, although entitlement to 100 percent combined schedular rating was previously granted due to the combined impact of his service-connected disabilities, VA has a duty to maximize benefits and therefore must consider whether the award of TDIU is warranted.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2010).  If the Veteran is satisfied with the grant of the total schedular rating, he may submit documentation withdrawing this issue from appeal.  

The Board observes that the Veteran filed a claim of entitlement to service connection for a back disability in November 2003, and that this claim was subsequently denied in an August 2005 rating decision.  The Veteran did not file an appeal as to this decision, and the decision therefore became final.  However, in April 2007, he filed a claim of entitlement to service connection for a back disability as secondary to service-connected right knee disability.  His claim was denied on both a direct and secondary basis in the above-referenced June 2008 rating decision.  He thereafter filed a "claim to reopen" the previously denied claim in August 2008.  The RO thereafter confirmed and continued the denial in the May 2009 rating decision.  Pertinently, the evidence of record at the time of the May 2009 rating decision consisted of a VA examination dated March 2009 which documented a diagnosis of low back degenerative disc and joint disease.  The Board further notes that under 38 C.F.R. § 3.156(b), new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  The Board finds that the March 2009 VA examination report documenting a diagnosis of low back degenerative disc and joint disease is new and material to the Veteran's claim as evidence of a back disability was not of record prior to the June 2008 rating decision.  As this evidence was also associated with the Veteran's claims folder during the appeal period following the June 2008 rating decision, the Board finds that the date of claim for the Veteran's back claim currently on appeal is April 2007.  
  
The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.  This review reveals that the Veteran's claims for service connection for right shoulder and back disabilities were originally denied by an August 2005 rating decision.  The RO declined to reopen the Veteran's right shoulder claim, and apparently reopened and denied his back disability claim.  Nevertheless, regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted prior to addressing the underlying merits of the service connection claims.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims).  

As will be more fully discussed below, the Board finds that reopening the claims is warranted.  The merits of the underlying issues of entitlement to service connection for right shoulder and back disabilities, both to include as secondary to service-connected disabilities of the knees, as well as TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.






FINDINGS OF FACT

1.  In an unappealed August 2005 rating decision, the RO denied the Veteran's claims of entitlement to service connection for a right shoulder disability, to include as secondary to service-connected knee disabilities, as well as for a back disability. 

2.  The evidence received since the August 2005 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claims for service connection for right shoulder and back disabilities.


CONCLUSIONS OF LAW

1.  The August 2005 rating decision denying service connection for a right shoulder disability, to include as due to service-connected knee disabilities, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

2.  Since the August 2005 rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for a right shoulder disability; therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

3.  The August 2005 rating decision denying service connection for a back disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

4.  Since the August 2005 rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for a back disability; therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for right shoulder and back disabilities.  Implicit in his claims is the contention that new and material evidence which is sufficient to reopen the previously-denied claims has been received.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  As discussed in more detail below, sufficient evidence is of record to grant the application to reopen the Veteran's claims for entitlement to service connection for right shoulder and back disabilities.  Thus, any errors in complying with the notice or assistance requirements with respect to that matter are moot.  The claims on the merits require additional development, which is addressed in the remand below.   

Analysis 

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).

For certain chronic disorders, including arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).

In order to establish service connection for the claimed disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2012).

Service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a) (2012); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2012).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2012).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened.  Second, once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that once new and material evidence has been presented as to an unestablished fact from a previously denied claim for service connection, the claimant will be entitled to the full benefits of the Secretary's duty to assist, including a medical nexus examination, if one is warranted; it does not require new and material evidence as to each previously unproven element of a claim.

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2012).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The RO denied service connection for a right shoulder disability, to include as secondary to right and left knee disabilities, as well as a back disability in an August 2005 rating decision because the evidence in service did not show complaints or  treatment for a right shoulder or back disability.  Further, the medical evidence did not document a current back disability.  Therefore, the RO found that the evidence did not show that a current right shoulder disability was related to the Veteran's service or knee disabilities, or that a current back disability was related to his military service.    

At the time of the prior final rating decision in August 2005, the record included the Veteran's available service treatment records and post-service records.  His service treatment records, to include his separation examination dated May 1989, were absent complaints of or treatment for both right shoulder and back disabilities.  Post-service medical records document treatment for a right shoulder injury and operation from August to October 1996.  Additionally, the Veteran was afforded a VA examination for his right shoulder disability in July 2005.  After examination of the Veteran and review of his medical history, the VA examiner declined to diagnose the Veteran with a right shoulder disability and concluded that it is not likely that the Veteran's claimed right shoulder condition is caused by his service-connected knee disabilities.  The remainder of the post-service records did not document diagnosis of either a right shoulder or back disability.  

As the Veteran did not appeal the August 2005 decision, it is final.  Moreover, while additional medical evidence was received within one year of the date that the rating decision issued, it did not include any information indicating that a current right shoulder disability is related to service or secondary to a service-connected disability.  Similarly, the evidence did not include a diagnosis of a back disability.  Accordingly, no new and material evidence was received within one year of the date the rating decision issued.  See 38 C.F.R. § 3.156(b) (2012).  In April 2007 and June 2008, he filed claims to reopen entitlement to service connection for a back disability and a right shoulder disability, respectively, both to include as secondary to service-connected right knee disability.  New and material evidence is required to reopen the claims.  Specifically, in order to reopen, the evidence must show that the Veteran has a right shoulder disability that is related to his military service or service-connected right disability and that he has a back disability and/or that it is related to his military service or is secondary to a service-connected disability.

In reviewing the evidence added to the claims folder since the August 2005 denial, the Board finds that additional evidence has been submitted which is sufficient to reopen the Veteran's claims.  Specifically, the medical evidence of record associated with his claims folder after the August 2005 rating decision documents diagnoses of a right shoulder disability, specifically right acromioclavicular joint disease, as well as a back disability, specifically degenerative disc disease of the lumbar spine.  See, e.g., VA treatment records dated April 2009 and March 2012.  In addition, a September 2007 VA treatment record indicated that low back pain was most likely secondary to the altered gait pattern and resultant inactivity following a total knee replacement.  Also, a February 2009 VA medical record indicates that the Veteran has notable AC arthropathy with a large distal clavicle spur and it was thought that the Veteran "stirred this up" with the impact of his fall.  Additionally, the Veteran has submitted his own statements indicating that he has fallen and has an altered gait due to his service-connected disabilities of the knees which resulted in and/or aggravated back and right shoulder disorders.  

The Board finds that, assuming its credibility, the newly submitted evidence is material.  In particular, the evidence now includes a current diagnosis of  a back disability.  Moreover, credible evidence has been received tending to show that current disabilities are due to his service-connected disabilities of the knees as a result of falls or an altered gait.  This is crucial to establishing an element of service connection for both claims.  As a previously missing element of service connection is now of record, the Board finds that the evidence is new and material sufficient to reopen the claims.  

VA's statutory duty to assist the Veteran in the development of his claims attaches at this juncture.  For the reasons explained in the remand section below, the Board finds that additional development is necessary before a decision on the merits of the reopened claims may be rendered.  

In addition, the standard of review changes at this point.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012).  In evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and, therefore, the probative value of proferred evidence in the context of the record as a whole.  The Justus presumption of credibility no longer attaches.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

Although the evidence discussed above is adequate for the limited purpose of reopening the claims, this does not necessarily make it sufficient to allow the grant of the benefits sought.  See generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) [material evidence is evidence that would contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it would not be enough to convince the Board to grant the claim].  

The Board finds that additional evidentiary development is required.  This will be discussed in the remand section which follows.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a right shoulder disability is reopened; to this extent only, the appeal is granted.


New and material evidence having been received, the claim of entitlement to service connection for a back disability is reopened; to this extent only, the appeal is granted.


REMAND

For reasons expressed immediately below, the Board finds that the issues of entitlement to service connection for right shoulder and back disabilities, to include as due to service-connected disabilities of the knees, as well as entitlement to TDIU, must be remanded for additional evidentiary development.

It is noted that the RO only considered whether the Veteran's right shoulder and back disabilities are secondary to his service-connected right knee disability.  However, in a statement dated in February 2010, the Veteran referenced both of his knees and indicated that he had fallen and injured his right shoulder and back.  Since he mentioned both knees in the statement, the RO should consider all knee disabilities on remand.

With regard to the Veteran's right shoulder disability, the Board notes that the Veteran was afforded a VA examination for his right shoulder disability in July 2005.  The VA examiner reported after examination of the Veteran's right shoulder "[n]o particular pathology discovered of the right shoulder."  He therefore declined to diagnose the Veteran with a right shoulder disability.  He thereafter concluded that it is not likely that the Veteran's right shoulder condition is caused by his service-connected knee disabilities.    

VA regulations provide that service connection is warranted for disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310.  In addition, if a nonservice-connected disorder is aggravated by a service-connected disorder, the Veteran is entitled to compensation for the degree of increased disability (but only that degree) over and above the degree of disability existing in the absence of the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448-49 (1995); 38 C.F.R. § 3.310.  Crucially, however, the VA examiner did not render an opinion as to whether the Veteran's right shoulder disability was aggravated by his service-connected disabilities of the knees.  Moreover, as discussed above, the current medical evidence of record documents a diagnosis of a right shoulder disability, specifically right acromioclavicular joint disease.  See, e.g., a VA treatment record dated April 2009.  Evidence of a current right shoulder disability was not of record at the time of the July 2005 VA examination.  As such, the Board finds that the July 2005 VA examination is inadequate for evaluation purposes.  Pertinently, there is no other medical evidence currently associated with the Veteran's VA claims folder that offers an adequate opinion as to a possible causal relationship between the Veteran's right shoulder disability and his period of military service or his service-connected disabilities of the knees.  

With respect to the Veteran's back disability, there is no medical evidence associated with his VA claims folder that offers an opinion as to a possible relationship between his back disability and his period of military service.  A September 2007 VA treatment record indicates that low back pain at that time was most likely secondary to the altered gait pattern and resultant inactivity following a total knee replacement.  However, it is not clear if a back disability was caused or aggravated as a result thereof.  

In light of the foregoing, the Board is of the opinion that a VA examination would be probative in ascertaining whether the Veteran's current right shoulder and back disabilities are etiologically related to his active military service or his service-connected disabilities of the knees.  See Charles v. Principi, 16 Vet. App.  370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2012) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim).

During the above-referenced videoconference hearing in November 2012, the Veteran discussed his right shoulder and back symptomatology.  He also indicated that he had received treatment as recently as October 2012 for his right shoulder and back disabilities at the VA outpatient clinic in Winston-Salem, North Carolina.  See the November 2012 Board hearing transcript, pgs. 4-8.  However, the Board notes that the most recent VA treatment records associated with the Veteran's claims folder are dated April 2012.

The procurement of such pertinent VA medical reports is required.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  In light of the foregoing, the Board finds that an attempt should be made to identify and associate these records with the Veteran's claims folder.

The claim of entitlement to TDIU is inextricably intertwined with the claims of entitlement to service connection for right shoulder and back disabilities.  In other words, development of the Veteran's claims for service connection for right shoulder and back disabilities may impact his claim for TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues are inextricably intertwined if one claim could have significant impact on the other].  

Accordingly, the case is REMANDED for the following action:

1. Obtain any VA treatment records dated from April 2012 pertaining to the Veteran's right shoulder and back disabilities.  All attempts to secure this evidence must be documented in the claims folder/Virtual VA eFolder.

2. After the above development is completed, to the extent possible, schedule the Veteran for a VA examination to determine the nature and etiology of his current right shoulder disability.  The claims file, and any pertinent records contained in the Virtual VA eFolder, must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.  

Based on the review and the physical examination, the examiner is asked to render an opinion as to the following: 

a. Is it at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's right shoulder disability is related to his military service;

b. Is it at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's right shoulder disability is caused by his service-connected disabilities of the knees;

c. Is it at least as likely as not that the Veteran's 
right shoulder disability is aggravated by the 
service-connected disabilities of the knees.  By 
aggravation, the Board means an increase in 
the severity of the disability that is beyond 
natural progression.  If aggravation is found, the 
examiner should address the following medical 
issues: (1) the baseline manifestations of the Veteran's 
right shoulder disability found prior to aggravation; 
and (2) the increased manifestations which, in the 
examiner's opinion, are proximately due to the service-connected disabilities of the knees.

d. Is it at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's back disability is related to his military service;

e. Is it at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's back disability is caused by his service-connected disabilities of the knees;

f. Is it at least as likely as not that the Veteran's 
back disability is aggravated by the 
service-connected disabilities of the knees.  By 
aggravation, the Board means an increase in 
the severity of the disability that is beyond 
natural progression.  If aggravation is found, the 
examiner should address the following medical 
issues: (1) the baseline manifestations of the Veteran's 
back disability found prior to aggravation; 
and (2) the increased manifestations which, in the 
examiner's opinion, are proximately due to the service-connected disabilities of the knees.

In providing the opinions, the examiner's attention is directed to the Veteran's reports that he has fallen due to the disabilities of the knees which caused and/or aggravated his claimed disabilities.  He also asserts that he has an altered gait which caused and/or aggravated the claimed disabilities.

In this regard, the examiner's attention is directed to a September 2007 VA treatment record indicating that low back pain was most likely secondary to the altered gait pattern and resultant inactivity following a total knee replacement.  Also, a February 2009 VA medical record indicates that the Veteran has notable AC arthropathy with a large distal clavicle spur and it was thought that the Veteran "stirred this up" with the impact of his fall.

The examiner is asked to provide the underlying reasons for any opinion expressed.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3. When the development requested has been completed, and after reviewing the newly submitted evidence and determining whether further evidentiary development is required, the Veteran's claims should be readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


